Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 10/28/2020 has been entered. 
	Claims 1-4, and 6-18, 20 are addressed below. Claim 5 is withdrawn. Claim 19 is cancelled.

Claim Objections
Claim 1 line 9, claim 11 line 2, and claim 20 line 2 are objected to because of the following informalities:  “longitudinally axis” should be changed to “longitudinal axis”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 17, 18, 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “an outer wall of the second section” twice in the last two paragraph of the claim. This same limitation in the last paragraph of claim 10 renders a double inclusion of the outer wall of the second section, and therefore claim 10 is indefinite. Appropriate correction is required. Claims 17, 18, 20 are indefinite due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2012/0318891) in view of Hiruma (US 4569482).
Regarding claim 1, Chou teaches a head (fig. 4: 1A and 50) of a blow gun (40) comprising: 

wherein the main channel extends from the inlet opening (opening at upstream end of 50) to the outlet opening (downstream exit opening of 1A), 
wherein the main channel (inside 1A, 50) defines a first section (inside 50) with a first open end (open end at upstream end of 50; see fig. 4) fluidly connected with and adjacent to the inlet opening (opening at upstream end of 50) and a second open end (open end at downstream exit opening of 50) and extends along a longitudinal axis (center axis of 50, 1A) of the main channel, 
wherein the main channel (center channel inside 50 and 1A) defines a second section (section inside 1A) with a first open end (downstream of 11A; see fig. 3) fluidly connected with and adjacent to the second open end (open end at downstream exit opening of 50) of the first section (inside 50) and a second open end (open end at downstream exit opening of 1A) fluidly connected with and adjacent to the outlet opening (downstream exit opening of 1A) and extends along the longitudinally axis of the main channel, 
wherein the cross section of the second section (shown in fig. 3) varies along the longitudinal axis (axis at the center arrows shown in fig. 4), 
wherein the second section has a minimum cross section (cross section inside 11A shown in fig. 3) defined at its first open end (at 11A; fig. 3), and 
at least one side channel (12A) configured to allow outside air (via 12A) to flow into the second section (1A; see fig. 4), 

wherein the first opening end of the at least one side channel (12A) is located at a part of the head which forms an outer wall (see figs. 3 and 4) of the second section (1A) and is exposed (see fig. 3).
Chou fails to teach the second section is of a cross section including two opposite short sides  and two opposite long sides, wherein the outlet opening is delimited by the short sides and the long sides and has a long width between the two short sides and a short width between the two long sides respectively, wherein the long width is at least greater than two times of the short width. 
However, Hiruma teaches a nozzle head I (fig. 1) for cleaning purposes similar the claimed device. The nozzle head I include a first section (section from 4 to 2) and a second section (section from downstream of 2 to the exit opening; see fig. 2). The second section (from downstream of 2, to the exit opening of 6’) is of a cross section including two opposite short sides  and two opposite long sides (fig. 1 shows a rectangular cross section of passage 6’), wherein the outlet opening (outlet of 6’ shown in fig. 1) is delimited by the short sides (vertical short edges) and the long sides (horizontal wider edges; see fig. 1) and has a long width (width of horizontal edge) between the two short sides (vertical short edges) and a short width (width of the short sides) between the two long sides (horizontal wider edges) respectively, wherein the long width (horizontal edge width of 6’) is at least greater than two times of the short 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the teachings of Hiruma to provide the second section of the main channel to be rectangular shape, with two opposite short sides and two opposite long sides as claimed. Doing so would provide for a flatter and wider spray of fluid which would be better for spray coverage of larger and flatter surfaces. Consequently, wider spray coverage improves the efficiency of the spray application over large surfaces. 

    PNG
    media_image1.png
    636
    1116
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Chou)

Regarding claims 2 and 7, Chou, as modified, shows the second open end (downstream open end of 50) of the first section (inside 50) opens on in a phantom plane (plane of the downstream opening), which is perpendicular to the longitudinal axis (see fig. 4), and wherein the first open end of the at least one side channel (upstream portion of 12A) and the inlet opening (at the upstream opening of 50) are located on a same side (left side or upstream side of the phantom plane) of the phantom plane (see annotated figure).

    PNG
    media_image2.png
    431
    706
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2 (Hiruma)
Regarding claim 3, Chou, as modified above, discloses the second section (1A, as modified in view of Hiruma) is flared (see fig. 1 of Hiruma) in a direction (horizontal flaring direction) perpendicular to the longitudinal axis from where the minimum cross section (minimum cross section of the second section at downstream portion of opening 2 shown in Hiruma) is taken to the outlet opening (6’) such that a distance between the short sides is gradually increased from where the minimum cross section is taken to the outlet opening (see fig. 1 of Hiruma for the flaring and increasing distance between the short sides).

Regarding claim 4, Chou, as modified above in view of Hiruma, teaches a furthest distance between the two short sides is greater a shortest distance between the two short sides (Hiruma fig. 2), but fails to explicitly disclose that furthest distance 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou and Hiruma to provide the furthest distance between the two short sides is 1.3 to 1.6 times of a shortest distance between the two short sides, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 8, Chou, as modified in view Hiruma, shows the at least one side channel (12A in Chou) is located adjacent to one of the two short sides (taught by Hiruma).

Regarding claim 9, Chou, as modified, shows the at least one side channel (12A) includes two side channels (there are four of 12A shown in fig. 2), and wherein the main channel (fig. 4: from 50 to exit opening of 1A) is located between the two side channels (12A).


an inlet opening (opening at upstream end of 50) and an outlet opening (downstream exit opening of 1A) formed by a main channel (center channel inside 50 and 1A), 
wherein the main channel extends from the inlet opening (opening at upstream end of 50) to the outlet opening (downstream exit opening of 1A), 
wherein the main channel (inside 1A, 50) defines a first section (inside 50) with a first open end (open end at upstream end of 50; see fig. 4) fluidly connected with and adjacent to the inlet opening (opening at upstream end of 50) and a second open end (open end at downstream exit opening of 50) and extends along a longitudinal axis (center axis of 50, 1A) of the main channel, 
wherein the main channel (center channel inside 50 and 1A) defines a second section (section inside 1A) with a first open end (adjacent 11A; see fig. 3) fluidly connected with and adjacent to the second open end (open end at downstream exit opening of 50) of the first section (inside 50) and a second open end (open end at downstream exit opening of 1A) fluidly connected with and adjacent to the outlet opening (downstream exit opening of 1A) and extends along the longitudinally axis of the main channel, 
wherein the cross section of the second section (shown in fig. 3) varies along the longitudinal axis (axis at the center arrows shown in fig. 4), 
wherein the second section has a minimum cross section (cross section inside 11A shown in fig. 3) defined at its first open end (adjacent 11A; fig. 3), and 

wherein the at least one side channel (12A) has a first open end (outer end of 12A) allowing the outside air to flow therein and a second open end (inner end of 12A) fluidly connected to the second section (1A), 
wherein the first opening end of the at least one side channel (12A) is located at a part of the head which forms an outer wall (see figs. 3 and 4) of the second section (1A) and is exposed (see fig. 3); and
a rib (rib between two adjacent openings 12A) protruding from another part of the head which forms an outer wall (at 101A; fig. 3) of the first section (channel section inside 50) to the part of the head which forms an outer wall of the second section (10A; fig. 3), and wherein the rib (between two adjacent 12A) and the outer walls (101A and 10A) of the first and the second sections cooperate to delimit a space opening (see fig. 2) to the at least one side channel (12A).
Chou fails to teach the second section is of a cross section including two opposite short sides  and two opposite long sides, wherein the outlet opening is delimited by the short sides and the long sides and has a long width between the two short sides and a short width between the two long sides respectively, wherein the long width is at least greater than two times of the short width. 
However, Hiruma teaches a nozzle head I (fig. 1) for cleaning purposes similar the claimed device. The nozzle head I include a first section (section from 4 to 2) and a second section (section from downstream of 2 to the exit opening; see fig. 2). The second section (from downstream of 2, to the exit opening of 6’) is of a cross section 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the teachings of Hiruma to provide the second section of the main channel to be rectangular shape, with two opposite short sides and two opposite long sides as claimed. Doing so would provide for a flatter and wider spray of fluid which would be better for spray coverage of larger and flatter surfaces. Consequently, wider spray coverage improves the efficiency of the spray application over large surfaces. 

Regarding claim 17, Hiruma shows a distance between the short sides is gradually increased from where the minimum cross section (of chamber 6; downstream of port 2) is taken to the outlet opening (6’) such that the second section is flared in a direction perpendicular to the longitudinal axis (See fig. 1 in Hiruma).

.

Claims 11-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Hiruma, further in view of Hursen (US 2008/0290193).
Regarding claims 11-12, Chou, as modified, shows the first section (inside 50; see fig. 4) has varying cross sections along the longitudinally axis, but fails to teach the first section includes a throat section with a cross section being the smallest cross section (claim 11), and where the first section includes an acceleration section between the first open end thereof and the throat section , and wherein the acceleration section is a converging section and converges toward the throat section for accelerating air (claim 12).
However, Hursen teaches an air nozzle shown in figs. 1A-1D having the first section 1 includes a throat section, at 4, with a cross section being the smallest cross section (see figs. 1A-1D). The first section 1 includes an acceleration section 3 between the first open end 2 thereof and the throat section 4, and wherein the acceleration 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the teachings of Hursen to provide the first section of the main channel with a throat section and acceleration section as claimed. Doing so would reduce wear on the fluid passage, as taught by Hursen in paragraph 52.

Regarding claim 20, Chou, as modified, shows the first section (inside 50; see fig. 4) has varying cross sections along the longitudinally axis, but fails to teach the first section includes a throat section with a cross section being the smallest cross section, and where the first section includes an acceleration section between the first open end thereof and the throat section , and wherein the acceleration section is a converging section and converges toward the throat section for accelerating air.
However, Hursen teaches an air nozzle shown in figs. 1A-1D having the first section 1 includes a throat section, at 4, with a cross section being the smallest cross section (see figs. 1A-1D). The first section 1 includes an acceleration section 3 between the first open end 2 thereof and the throat section 4, and wherein the acceleration section 3 is a converging section (fig. 1A) and converges toward the throat section 4 for accelerating air.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752